DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on September 8th, 2022, amended claims 13 and 20 are entered.
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-6 and 10-12) in the reply filed on September 8th, 2022 is acknowledged.  The traversal is on the ground(s) that the Applicant believes that the Examiner has overlooked the fact that Group II has “essentially the same” distinguishing feature of Group I.  This is not found persuasive because although Groups I and II have similar limitations regarding the “raised surface of the base”, the claim limitations are indeed different. 
Even if they were the same, the shared technical feature being addressed by the prior art means the restriction is proper.  The special technical feature has been identified as the shared claim language, which was shown to be taught by the prior art. If the prior art did not address the shared technical feature, then the restriction would be improper and that is how the groups would be delineated. Applicant may amend the withdrawn claims concurrently during prosecution and would likely be able to rejoin them if any found allowable subject matter is inputted into those claims.  The requirement is still deemed proper and is therefore made FINAL.  
Claims 13-14 and 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 8th, 2022.
Claim Objections
Claim 12 is objected to because of the following informality: 
Claim 12 recites “where in” in line 1, but should read “wherein”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “at least one of” in line 2. Further in line 3, Claim 2 recites “and”. These two terms conflict one another. Examiner cannot definitively ascertain whether this is an alternative limitation or both limitations are required.  The Examiner will interpret the claim as in the alternative.
Claim 12 recites the term “approximately” in line 2. The term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flagle et al (U.S. Patent No. 9,492,130; cited by Applicant).
Regarding Claim 1, Flagle discloses a tissue holder assembly configured for receiving and imaging severed tissue samples from a biopsy device (system for analysis of biopsy samples includes a tissue sample transport mechanism linking a biopsy sample excision tool to a tissue sample holder disposed in a staging area of an analysis unit; Abstract), the tissue holder assembly comprising: 
a base (base portion of specimen holder assembly 242; Figures 4A-5B; See highlighted portion of Annotated Figure 1); 
a cover (cover 291) which removably attaches onto the base (the operator may remove the cover 291 of the specimen holder in; Column 8 Lines 39-40; Figure 5B), 
wherein the base and attached cover define an interior (Figures 4A-5B), 
the base having one or more vacuum lumens (inlet port 245; outlet port 246) in communication with the interior via respective vacuum ports in the base (Referring briefly to FIGS. 4A and 4B, a diagram of a representative specimen holder 242 of the present invention is shown to include a plurality of tissue accepting slots 243, an inlet port 245 and an outlet port 246…the inlet port 245 is coupled to a first portion of the vacuum line (i.e., an upstream portion) and the outlet port 246 is coupled to a second portion of the vacuum line; Column 7 Lines 44-52); and 
a tissue tray (tissue accepting slots 243; Figure 5B) disposed in the interior, the tissue tray having a plurality of tissue storage compartments (Referring briefly to FIGS. 4A and 4B, a diagram of a representative specimen holder 242 of the present invention is shown to include a plurality of tissue accepting slots 243…the specimen holder may be designed with a feature that facilitates the alignment of the specimen holder in a particular position for the start of a biopsy. The alignment mechanism may be something as simple as a tab or slot, or may use other means, such as magnetic orientation or the like to ensure that the appropriate slot is in the proper location during the start of a biopsy. A Hall effect or other device can be used to orient the carousel relative to a home position, e.g., where the initial compartment is aligned with the inlet port; Column 7 Lines 44-63), 
wherein a bottom of the tissue tray comprises a filter material that allows fluid in the respective tissue storage compartments to pass through the filter material (the filter base and/or sidewalls may be mesh or other permeable material to facilitate draining bio-fluids away from the captured samples while still preventing the captured samples from exiting through the outlet port; Column 8 Lines 5-8), 
wherein the cover has a tissue sample entry port formed therein (entry port of 291 via the inlet port 245; Figure 4A) and configured to direct severed tissue samples and fluid aspirated therethrough into a respective tissue storage compartment of the tissue tray positioned under the tissue sample entry port when the cover is attached to the base (Figure 4A), and 
wherein the base comprises a raised surface underlying at least a portion of the tissue tray circumferentially spaced apart from the tissue sample entry port when the cover is attached to the base (Figure 4A; Examiner’s Note: There is a slope from the outer edge of the holder to the internal cylindrical center of the base, due to its slope a portion of the base nearer the center has a “raised surface” in comparison to the outer portion and this is present under the entire tissue tray including portions circumferentially spaced from the tissue sample entry. See highlighted portion of Annotated Figure 1).  


    PNG
    media_image1.png
    656
    1580
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding Claim 2, Flagle discloses wherein the raised surface comprises a downward sloped ramp with respect to the bottom of the tissue tray in at least one of a radially outward direction, a clockwise rotational direction and a counterclockwise rotational direction such that fluid passing through the filter material flows down the sloped ramp (See highlighted portion of Annotated Figure 1).  

Regarding Claim 3, Flagle discloses wherein the raised surface is integrally formed with the base (Figures 4A and 5B).  

Regarding Claim 4, Flagle discloses wherein the raised surface extends circumferentially around the interior except for a portion of the interior directly underlying the tissue sample entry port (See highlighted portions “A” and “B” of Annotated Figure 2, which have no overlap).  


    PNG
    media_image2.png
    662
    1543
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding Claim 6, Flagle discloses wherein tissue holder assembly is configured to be mounted on or in an imager such that the raised surface of the bottom member is at least partially located within an imaging field of the imager (staging area 225; Column 5 Lines 6-27; See Figure 5A; Referring to FIG. 8B, the display shows a picture or live video 690 of the specimen holder and a radiograph 692 of a specific core sample in the specimen holder…the operator may thus be able to view the video and imaged calcifications 694 in real time or near real time; Column 10 Lines 14-21).

Regarding Claim 10, Flagle discloses wherein an inner side of the cover comprises an open vaulted compartment positioned above at least a portion of the raised surface when the cover is secured to the base, such that the vaulted compartment is shielded from liquid splashing into the respective tissue storage compartment underlying the tissue sample entry port (See highlighted portion, indicated by the arrows, of Annotated Figure 3).  

    PNG
    media_image3.png
    654
    1497
    media_image3.png
    Greyscale

Annotated Figure 3

Regarding Claim 11, Flagle discloses wherein the one or more vacuum lumens comprise a first vacuum lumen in communication with a first vacuum port located under the tissue sample entry port, and a second vacuum lumen in communication with a second vacuum port circumferentially spaced apart from the first vacuum port (The inlet port 245 is coupled to a first portion of the vacuum line (i.e., an upstream portion) and the outlet port 246 is coupled to a second portion of the vacuum line; Column 7 Lines 49-52).

Regarding Claim 12, Flagle discloses where in the second vacuum port is spaced 180 ֯ or approximately 180 ֯ apart from the first vacuum port (See Annotated Figure 4 which shows a degree spacing between the first portion of the vacuum line by Element 245 and the second portion of the vacuum line by Element 246).

    PNG
    media_image4.png
    688
    967
    media_image4.png
    Greyscale

Annotated Figure 4

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Flagle in view of Zuk, Jr. (U.S. Patent No. 7,546,925).
Regarding Claim 5, Flagle fails to disclose wherein the raised surface extends radially outward to a circumferential perimeter wall extending upward from a bottom interior surface of the base to the raised surface, the circumferential perimeter wall and an outer sidewall of the base together defining an annular fluid flow channel.  
In a similar technical field, Zuk, Jr. discloses a vacuum filtration apparatus for detecting microorganisms and particulates in liquid samples (Abstract), wherein the apparatus comprises a raised surface (base 201/901; Column 21 Line 30 – Column 23 Line 10; Column 28 Line 61 – Column 30 Line 2) that extends radially outward to a circumferential perimeter wall extending upward from a bottom interior surface of the base to the raised surface (see the circular shapes in Figures 17-18, 32-33), the circumferential perimeter wall and an outer sidewall of the base together defining an annular fluid flow channel (circular drain channels 294c/994c; Column 21 Line 30 – Column 23 Line 10; Column 28 Line 61 – Column 30 Line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the annular fluid flow channel teachings of Zuk, Jr. into those of Flagle in order to provide proper drainage of the fluid and allow fluid communication between the ports and interior structure (Zuk, Jr. Column 22 Lines 1-37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                            
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791